PROCESS FOR OBTAINING A WAIVER OF THE EMPLOYMENT PROHIBITION
FOR INDIVIDUALS WITH CERTAIN CRIMINAL CONVICTIONS
The United States Trustee Program (“USTP”) mandates criminal background checks of
credit counselors at least every five (5) years and generally prohibits credit counseling agencies
from employing as a counselor a person who has been convicted of a felony or crime of
dishonesty. 1 A credit counseling agency may, however, seek a waiver of this prohibition if
circumstances warrant a waiver. This policy strikes an appropriate balance by ensuring
consumer protection without imposing an excessive burden on individuals attempting to
reintegrate into society. 2 The process for obtaining such waivers is set forth below.
Who May Apply for the Waiver?
An agency seeking to employ as a counselor an individual who has been convicted of any felony,
or any crime involving fraud, dishonesty, or false statements.
What is the Process for Obtaining a Waiver?
The requesting agency must submit a request for a waiver of the employment prohibition for
each individual for whom the agency seeks a waiver. Requests for waivers must be in writing
and submitted to the Executive Office for United States Trustees (“EOUST”) at the address
identified below. The EOUST and the United States Trustee will review the waiver request and
will notify the agency when a decision has been reached on whether to grant or deny the request.
What Information Should the Written Request for a Waiver of § 58.20(n)(2) Include?
At a minimum, the written request for a waiver of the employment prohibition shall include:
A. The name of the individual for whom the agency requests the waiver.
B. The individual’s position.
1

28 C.F.R. § 58.20 (n)(2).
Id. See Letter from Eric H. Holder, Jr., Att’y Gen., Dep’t of Justice, to State Attorneys General (Apr. 18, 2011)
(concerning collateral consequences of criminal convictions) (on file with the Department of Justice, Civil Rights
Division)
2

1

C. Date of conviction and description of the crime.
D. Copy of criminal background check.
E. A brief statement by the agency in support of the waiver request.
Where Should the Waiver Request Be Sent?
The written request for a waiver may be sent by either of two permissible methods:
(1) By electronic mail to the following address:
ccapp@usdoj.gov
Note: The maximum size of any email is 10 MB. Please include the Agency’s name
and agency number in the subject line of all email transmissions. Retain the original
application for your records.
(2) By overnight mail to the following address:
Executive Office for U.S. Trustees
Credit Counseling and Debtor Education Unit
441 G Street., NW – Suite 6150
Washington, DC 20530
(202) 514- 4100

2

